 



Exhibit 10c1

SEVERANCE AGREEMENT

     AGREEMENT dated as of August 1, 2003 between FORTUNE BRANDS, INC., a
Delaware corporation (the “Company”), and CHRISTOPHER J. KLEIN (the
“Executive”),

W I T N E S S E T H :

     WHEREAS, the Company has offered full-time employment to the Executive with
the assurance that the Executive will receive certain severance benefits in the
event the Company were to take certain actions resulting in the termination of
his employment; and

     WHEREAS, the Company has induced the Executive to join its full-time employ
by providing him with the assurance of receiving certain severance benefits; and

     WHEREAS, the Company and the Executive desire to enter into this Agreement
to set forth the terms and conditions of such severance benefits;

     NOW, THEREFORE, in consideration of the premises and of the mutual
agreements hereinafter contained, the parties do hereby agree as follows:

     1.     Termination of Employment.

          (a)     Entitlement to Benefits. If and only if during the term of
this Agreement the Executive’s employment with the Company is terminated by the
Company other than for

 



--------------------------------------------------------------------------------



 



Disability or Cause or by the Executive for Good Reason (each as defined in this
Section l), the Executive shall be entitled to benefits as provided in
Section 2. The Executive shall not be entitled to any benefits hereunder in the
event his employment with the Company is terminated as a result of his death, by
the Company for Disability or Cause or by the Executive other than for Good
Reason.

          (b)     Disability. Termination of employment by the Company for
Disability hereunder shall be deemed to have occurred only if, as a result of
the Executive’s incapacity due to physical or mental illness, the Executive
shall have been absent from his duties with the Company on a full-time basis for
180 consecutive days and, within 30 days after Notice of Termination (as defined
in Section 1(d)) is given to the Executive by the Company, the Executive shall
not have returned to the full-time performance of his duties.

          (c)     Cause. Termination of employment by the Company for Cause
shall be deemed to have occurred only if (i) Executive engages in specified
misconduct and (ii) the Company complies with certain procedural requirements.



       (A)     Specified Misconduct. To be terminated for Cause, the Executive
must either



       (1)     engage in act(s) of dishonesty constituting a felony; or

2



--------------------------------------------------------------------------------



 





       (2)     willfully and continually fail substantially to perform his
duties as an officer of the Company.

          The Executive cannot be terminated for Cause, however, if his act(s)
or failure



       (3)     was done as a result of his bad judgment or negligence or his
good faith belief that the act(s) or failure to act was not opposed to the
interests of the Company;          (4)     meets the applicable standard of
conduct for indemnification or reimbursement or payment of expenses under our
By-laws, laws of the state of our incorporation or directors’ and officers’
liability insurance, as in effect at the time of the act(s) or failure to act;
or          (5)     in the case of failure to perform duties only, results from
the Executive’s incapacity due to physical or mental illness.



       (B)     Procedural Requirements. The Company may not terminate the
Executive for Cause unless it complies with the following procedural
requirements:



       (1)     Termination for Cause due to failure substantially to perform
duties. Before the Company may terminate the Executive for willfully and
continually failing substantially to perform his duties as an officer of the

3



--------------------------------------------------------------------------------



 





  Company, the Board of Directors must deliver a demand for substantial
performance which specifically identifies the manner in which the Board believes
that the Executive has not substantially performed his duties and he must be
given a reasonable time after such demand to perform his duties.



       (2)     Any termination for Cause. Before the Company may terminate the
Executive for Cause



       (i)      the Company’s Board of Directors must hold a meeting for the
purpose of determining whether the Executive should be terminated for Cause;    
     (ii)     the Executive must receive reasonable notice in advance of the
Board meeting with an opportunity to be heard before the Board;    
     (iii)     three-quarters of the entire Board of Directors must
affirmatively resolve in good faith to terminate the Executive for Cause; and  
       (iv)     the Executive must receive a copy of the Board resolution
setting forth the particulars of the for Cause Termination and a notice of
termination.

4



--------------------------------------------------------------------------------



 



          (d)     Notice of Termination. Any termination by the Company for
Disability or Cause shall be communicated by Notice of Termination to the
Executive and any termination by the Executive for Good Reason shall be
communicated by Notice of Termination to the Company. For purposes of this
Agreement, a “Notice of Termination” shall mean a notice in writing which shall
indicate the specific termination provision in this Agreement relied upon and
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive’s employment under the
provision so indicated.

          (e)     Termination Date. As used herein, “Termination Date” shall
mean (i) if employment is terminated by the Company for Disability, 30 days
after Notice of Termination is given (provided that the Executive shall not have
returned to the performance of his duties on a full-time basis during such
30-day period), (ii) if employment is terminated by the Company for Cause, the
date on which a Notice of Termination is given, (iii) if employment is
terminated by the Executive for Good Reason, the date specified in the Notice of
Termination and (iv) if employment is terminated for any other reason, the date
on which the Executive ceases to perform his duties as an officer of the
Company; provided, however, that, if within 30 days after any Notice of
Termination is given the party receiving the Notice of Termination notifies the
other party

5



--------------------------------------------------------------------------------



 



that a dispute exists concerning the termination, the Termination Date shall be
the date on which the dispute is finally determined, either by written agreement
of the parties or by a final judgment, order or decree of court of competent
jurisdiction (the time for appeal therefrom having expired and no appeal having
been perfected); provided further, however, that if the dispute is resolved in
favor of the Company, the Termination Date shall not be so extended but shall be
the date determined under clauses (i) through (iv) of this Section 1(e).

          (f)     Good Reason. Termination of employment by the Executive for
Good Reason shall be deemed to have occurred only if the Executive terminates
his employment and provides a Notice of Termination to the Company prior to such
date for any of the following reasons:



       (i)     without the Executive’s express written consent, any material
reduction in the aggregate duties, responsibilities and authority assigned to
him as of the date hereof, or the assignment to him of any duties,
responsibilities or authority inconsistent with the duties, responsibilities and
authority assigned to him as of the date hereof, except in connection with the
termination of his employment as a result of his death or by the Company for
Disability or Cause or by the Executive other than for Good Reason;

6



--------------------------------------------------------------------------------



 





       (ii)     a reduction by the Company in the Executive’s base salary as in
effect on August 1, 2003 plus all increases therein subsequent thereto;    
     (iii)     the failure of the Company substantially to maintain and to
continue the Executive’s participation in the Company’s benefit plans as in
effect on August 1, 2003 and with all improvements therein subsequent thereto
(other than those plans or improvements that have expired thereafter in
accordance with their original terms), or the taking of any action which would
materially reduce the Executive’s benefits under any of such plans or deprive
the Executive of any material fringe benefit enjoyed by him on August 1, 2003 or
subsequently. For the purposes hereof such benefit plans shall include, but not
be limited to, the Incentive Compensation Plans, the Pension Plans, the Defined
Contribution Plan and the Company’s Long-Term Incentive Plan;    
     (iv)     the sum of the Executive’s base salary and the amount paid to the
Executive as incentive compensation under the Incentive Compensation Plans for
any calendar year during the term hereof is less than 90% of the sum of the
Executive’s base salary and the amount paid to the Executive under the Incentive
Compensation Plans for 2003 (deemed to be $175,000 for 2003) or any subsequent
year during the term hereof for

7



--------------------------------------------------------------------------------



 





  which the sum of such amounts was greater; provided, however, that this
paragraph shall not be applicable if the cause of the reduction of the sum of
the Executive’s base salary and incentive compensation is a failure of the
Company to meet performance goals under the Incentive Compensation Plans;    
     (v)     the failure of the Company to provide the Executive during each
calendar year with a number of paid vacation days at least equal to the number
of paid vacation days to which he was entitled at the date hereof plus any
increases therein subsequent thereto;          (vi)     any purported
termination of the Executive’s employment by the Company which is not effected
pursuant to a Notice of Termination, and for purposes of this Agreement, no such
purported termination shall be effective; or          (vii)     any failure of
the Company to comply with and satisfy Section 7; provided, however, that
termination of employment by the Executive under clauses (iii) and (iv) above
shall not be deemed to have occurred for Good Reason if the reason for the
compensation reduction or failure of benefit plan coverage thereunder is due to
a change in the individual elements of aggregate compensation, which change is
applicable to officers of the Company

8



--------------------------------------------------------------------------------



 





  generally, without a material reduction in aggregate compensation.

     2.     Compensation Upon Termination.

     (a)     If the Executive’s employment is terminated by the Company for
Disability or Cause or by the Executive other than for Good Reason, the Company
shall have no obligation to pay any compensation to the Executive under this
Agreement in respect of periods beginning on or after the Termination Date, but
this Agreement shall have no effect on any other obligation the Company may have
to pay the Executive compensation to which he may otherwise be entitled.

     (b)     If the Company shall terminate the Executive’s employment other
than for Disability or Cause or the Executive terminates his employment for Good
Reason, and the Executive executes a release and waiver of claims in the form
proposed by the Company, then the Company shall pay to the Executive as
severance pay following the Termination Date the following amounts:



       (i)     his full base salary which is unpaid through the Termination Date
at the rate in effect on the date hereof plus any increases therein subsequent
thereto;          (ii)     an amount equal to the Executive’s base salary shall
continue to be paid at the rate in effect on the date hereof plus any increases
therein

9



--------------------------------------------------------------------------------



 





  subsequent thereto until the second anniversary of the Termination Date or, if
the Executive’s Normal Retirement Date (as defined in the Fortune Brands Pension
Plan (the “Retirement Plan”)) occurs prior to the second anniversary of the
Termination Date, then payment shall be made until the Executive’s Normal
Retirement Date, such payments to be made at the Company’s regular payroll
dates; and          (iii)     in lieu of any further incentive compensation
awards, the greater of $175,000 and the amount awarded to the Executive under
the Annual Executive Incentive Compensation Plan of the Company and any other
plans or any arrangements of the Company and its affiliates providing for annual
(but not long-term) incentive bonus payments (the “Incentive Compensation
Plans”) for the calendar year immediately preceding the year in which the
Termination Date occurs (whether or not fully paid) multiplied by the lesser of
the number two and the number of years (and fraction thereof) from the
Termination Date to the Executive’s Normal Retirement Date, payable in two equal
installments at the time awards are normally paid under the Annual Executive
Incentive Compensation Plan; and          (iv)     in lieu of any further
defined contribution plan allocations, the amount that would have been required
to be allocated to the Executive’s account

10



--------------------------------------------------------------------------------



 





  (assuming that he elected the maximum employee contribution) for the year
immediately preceding the year in which the Termination Date occurs under the
Fortune Brands Retirement Savings Plan (the “Defined Contribution Plan”),
including the Company 401(k) matching contribution thereto, and the
profit-sharing provisions of the Supplemental Plan of Fortune Brands, Inc. (the
“Supplemental Plan”), including the Company matching award related to the
supplemental tax deferred amounts therein (but not less than $12,000) multiplied
by the lesser of the number two and the number of years (and fraction thereof)
from the Termination Date to the Executive’s Normal Retirement Date, payable in
two equal installments on the first two April 15ths following the Termination
Date.

     (c)     If the Company shall terminate the Executive’s employment other
than for Disability or Cause or the Executive terminates his employment for Good
Reason, and the Executive executes a release and waiver of claims in the form
proposed by the Company, the Company shall maintain in full force and effect,
for the Executive’s continued benefit for a two-year period (or, if shorter, the
period until his Normal Retirement Date) after the Termination Date, all
employee life, health, accident, disability, medical and other employee welfare
benefit plans, programs or arrangements in which he was participating on the
date

11



--------------------------------------------------------------------------------



 



hereof plus all improvements therein subsequent thereto, provided that his
continued participation is possible under the terms and provisions of such
plans, programs and arrangements. In the event that the Executive’s
participation in any such plan, program or arrangement is barred, the Company
shall arrange to provide him with benefits substantially similar to those which
he would have been entitled to receive under such plan, program or arrangement
if he had remained a participant for such additional two-year period (or, if
shorter, such additional period until his Normal Retirement Date) after the
Termination Date.

     (d)     If the Company shall terminate the Executive’s employment other
than for Disability or Cause or the Executive terminates his employment for Good
Reason, and the Executive executes a release and waiver of claims in the form
proposed by the Company, then in addition to the retirement benefits to which
the Executive is entitled under the Retirement Plan, the Supplemental Plan and
any other defined benefit pension plan maintained by the Company or any
affiliate, and any other program, practice or arrangement of the Company or any
affiliate to provide the Executive with a defined pension benefit after
termination of employment, and any successor plans thereto (all such plans being
collectively referred to herein as the “Pension Plans”), the Company shall pay
the Executive monthly

12



--------------------------------------------------------------------------------



 



beginning at the earliest date that payments commence under any of the Pension
Plans an amount equal to the excess of (i) over (ii) below where



       (i)     equals the sum of the aggregate monthly amounts of pension
payments (determined as a straight life annuity) to which the Executive would
have been entitled under the terms of each of the Pension Plans in which he was
an active participant (without regard to any amendment made subsequent to the
date hereof which adversely affects in any manner the computation of the
Executive’s benefits) determined as if he were fully vested thereunder and had
accumulated two additional years (or, if less, the number of years (and fraction
thereof) from the Termination Date to the Executive’s Normal Retirement Date) of
Service thereunder (subsequent to his Termination Date) at his rate of
Compensation in effect on the date hereof plus any increases subsequent thereto,
and where          (ii)     equals the sum of the aggregate monthly amounts of
pension payments (determined as a straight life annuity) to which the Executive
is entitled under the terms of each of the Pension Plans in which he was an
active participant at the date hereof or subsequently.

13



--------------------------------------------------------------------------------



 



For purposes of clause (i), the amounts payable pursuant to Sections 2(b)(ii)
and (iii) shall be considered as part of the Executive’s Compensation and such
amounts shall be deemed to represent two years (or, if less, the number of years
(and fraction thereof) from the Termination Date to the Executive’s Normal
Retirement Date) of Compensation for purposes of determining his highest
consecutive five year average rate of Compensation. The supplemental pension
benefits determined under this Section 2(d) shall be payable by the Company to
the Executive and his contingent annuitant, if any, or to the Executive’s
surviving spouse as a spouse’s benefit if the Executive dies prior to
commencement of benefits under this Agreement, in the same manner and for as
long as his pension benefits under the Supplemental Plan and shall be adjusted
actuarially to reflect payment in a form other than a straight life annuity.
Benefits hereunder which commence prior to age 65 shall be reduced to reflect
early commencement to the extent, if any, provided in the Retirement Plan. All
capitalized terms used in this Section 2(d) shall have the same meaning as in
the Retirement Plan as in effect on the date hereof, unless otherwise defined
herein or otherwise required by the context.

     (e)     If the Company shall terminate the Executive’s employment other
than for Disability or Cause or the Executive terminates his employment for Good
Reason, and

14



--------------------------------------------------------------------------------



 



the Executive executes a release and waiver of claims in the form proposed by
the Company, the Company shall pay to the Executive as additional severance pay
in a lump sum as soon as practicable following the Termination Date an amount,
if any, equal to the nonvested portion of his account balances under the Defined
Contribution Plan and the defined contribution plan of any affiliate of the
Company in which there is maintained for him an account balance which is not
fully vested.

     (f)     If the Company shall terminate the Executive’s employment other
than for Disability or Cause or the Executive terminates his employment for Good
Reason, the Executive shall be entitled to the following as incentive
compensation through the Termination Date:



       (i)     the unpaid portion of the amount awarded to him as incentive
compensation under the Incentive Compensation Plans for the calendar year
immediately preceding the year in which the Termination Date occurs, payable at
the time awards thereunder are normally paid; and          (ii)     incentive
compensation under the Incentive Compensation Plans for the calendar year in
which the Termination Date occurs, payable at the time awards thereunder are
normally paid, in an amount equal to the amount the Executive would have
received thereunder for such period if he had been awarded an amount for the

15



--------------------------------------------------------------------------------



 



  year in which the Termination Date occurs equal to the amount awarded to him
for the calendar year immediately preceding the year in which the Termination
Date occurs (provided that such incentive compensation shall be $175,000 if the
Termination Date occurs in 2003), with such incentive compensation amount
prorated for the portion of the year through the Termination Date.

The payments under this Section 2(f)(ii) will be reduced by the amount actually
paid to the Executive under the Incentive Compensation Plans for the calendar
year in which the Termination Date occurs.

     (g)     If the Company shall terminate the Executive’s employment other
than for Disability or Cause or the Executive terminates his employment for Good
Reason and a dispute exists concerning the termination as set forth in Section
1(e), the Company shall continue to pay the Executive’s full base salary through
the date finally determined to be the Termination Date as provided in
Section 1(e).

     (h)     The Executive shall not be required to mitigate the amount of any
payment provided for in this Section 2 by seeking other employment or otherwise,
nor shall the amount of any payment provided for in this Section 2 be reduced by
any compensation earned by the Executive as the result of employment by another
employer after the Termination Date or by any other compensation.

16



--------------------------------------------------------------------------------



 



     (i)     Subject to Section 2(j), this Agreement and the obligations of the
Company hereunder shall not be in derogation of any other obligations of the
Company not set forth herein to pay any compensation or to pay or provide any
benefit to the Executive.

     (j)     Notwithstanding any other provision of this Agreement, (a) any
amount otherwise payable to the Executive pursuant to the agreement dated as of
August 1, 2003 between the Company and the Executive providing compensation
after termination of employment following a change in control of the Company
shall be reduced by the amount of any payments made by the Company to the
Executive under this Section 2, and (b) any benefits to which the Executive is
entitled under any Company severance pay program covering salaried employees
shall be reduced by benefits paid under Section 2(b)(ii) and (iii) of this
Agreement.

     Section 3. Confidential Information.

     (a)     The Executive acknowledges that given his high level position with
the Company, he has had and will have access to highly confidential information
of the Company and its affiliates, including, but not limited to, financial
information, supply and service information, marketing information, personnel
data, customer lists, business and financial plans and strategies, and product
costs, sources and pricing. The Company and the Executive consider their

17



--------------------------------------------------------------------------------



 



relation to be one of high confidence with respect to all such information
(“Confidential Trade Secrets”). Accordingly, the Executive agrees that during
and for a period of eighteen (18) months after the termination of his employment
with the Company, regardless of the reasons that such employment might end, the
Executive will:



       (i)     hold all Confidential Trade Secrets in confidence and not
discuss, communicate, disclose or transmit to others, or make any unauthorized
copy of or use the Confidential Trade Secrets in any capacity, position or
business unrelated to the Company;          (ii)     use the Confidential Trade
Secrets only in furtherance of proper Company employment related business
reasons; and          (iii)     take all reasonable action that the Company
deems necessary and appropriate to prevent unauthorized use or disclosure of or
to protect the Company’s interests in the Confidential Trade Secrets.

     (b)     It is understood and agreed that the Executive’s obligations under
Section 3(a) do not extend to any knowledge or information which is or hereafter
may become available to the public or to competitors otherwise than by
disclosure by the Executive in breach of this Agreement nor to disclosure
compelled by judicial or administrative proceedings after the Executive
diligently tries to avoid each disclosure and affords the Company the

18



--------------------------------------------------------------------------------



 



opportunity to obtain assurance that compelled disclosures will receive
confidential treatment.

     Section 4. Loyalty. The Executive further acknowledges that the loyalty and
dedicated service of the Company’s and its affiliates’ employees is critical to
the Company’s business. Accordingly, the Executive agrees that during and after
his employment by the Company, regardless of the reasons the employment might
end, he will not, without the prior written consent of the Company, induce or
attempt to induce any employee or agency representative of the Company or any of
its affiliates to leave the employment or representation of the Company or of
any affiliate. The Executive also agrees that during and after his employment,
he will not take any action, or make any statements, that could discredit or
disparage the Company or its affiliates, or its or their officers, directors,
employees or products.

     Section 5. Non-Competition.

     (a)     The Executive acknowledges that the Company and its affiliates have
invested time and money in establishing or planning to establish one or more
aspects of its business throughout the United States, Canada, Mexico and Europe.
Therefore, the Executive agrees that during his employment by the Company and
for a period of eighteen (18) months after the termination of his employment,
the Executive will not, directly or indirectly, individually engage in nor be
competitively employed or retained by, or

19



--------------------------------------------------------------------------------



 



render any competing services for, or be financially interested in, any firm or
corporation engaged in any business in the United States, Canada, Mexico or
Europe which is directly competitive with any significant business in which the
Company or any of its affiliates was engaged during the two-year period
preceding the date the Executive’s employment terminates, including, but not
limited to, any significant business in which, during such two-year period, the
Executive was involved in the Company’s or any affiliate’s planning to enter
such business.

     (b)     The restriction in Section 5(a) shall not apply to



       (i)     the purchase by the Executive of stock not to exceed 5% of the
outstanding shares of capital stock of any corporation whose securities are
listed on any national securities exchange; or          (ii)     the employment
of the Executive by a non-competitive subsidiary or non-competitive affiliated
entity of a competitor of the Company or any affiliate upon written consent of
the Company, which consent shall not unreasonably be withheld.

     (c)     The Executive also agrees that for a period of eighteen (18) months
after the termination of his employment with the Company he will not solicit
business from nor directly or indirectly cause others to solicit business that
competes with the Company’s or any affiliate’s line of

20



--------------------------------------------------------------------------------



 



products from any entities which have been customers of the Company during the
Executive’s employment or which were targeted as potential customers during
Executive’s employment.

     Section 6. Remedies. The Executive recognizes and agrees:

     (a)     that the covenants and restrictions in Sections 3, 4 and 5 of this
Agreement are reasonable and valid and all defenses to the strict enforcement
thereof by the Company are waived by the Executive to the full extent permitted
by law. In the event, however, that a court of competent jurisdiction should
determine in any case that the enforcement of any provision contained in such
paragraphs would not be reasonable, it is intended that enforcement of a
provision which is determined by such court to be reasonable shall be given
effect; and

     (b)     that a breach of the covenants and restrictions in Sections 3, 4
and 5 of this Agreement would result in irreparable harm to the Company which
could not be compensated by money damages alone. Accordingly, the Executive
agrees that should there be a breach of any or all of these provisions or a
threatened breach, the Company shall be entitled to cease paying amounts under
Section 2 and to offset any amounts it owes to Executive against any damage that
it has suffered as a result of the breach of any of the covenants and
restrictions in Sections 3, 4 and 5

21



--------------------------------------------------------------------------------



 



and, in addition to its other remedies, to an order enjoining any such breach or
threatened breach without bond. In addition, the Executive agrees that, in the
event he breaches any of the covenants or restrictions in Sections 3, 4 or 5 of
this Agreement, he will promptly repay to the Company upon demand of the Company
any amounts paid to him pursuant to Section 2. The Executive further agrees that
he will reimburse the Company for its attorney fees and costs incurred in
pursuing any action to enforce these provisions.

     7.     Successors; Binding Agreement.

     (a)     The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company, and any parent
company thereof, by agreement or agreements in form and substance satisfactory
to the Executive, expressly to assume and agree to perform this Agreement, and
in the case of any such parent company expressly to guarantee and agree to cause
the performance of this Agreement, in the same manner and to the same extent as
the Company would be required to perform it if no such succession had taken
place. As used in this Agreement, “Company” shall mean the Company as defined in
the first sentence of this Agreement and any successor to all or substantially
all its business or assets or which otherwise becomes bound by all the terms and

22



--------------------------------------------------------------------------------



 



provisions of this Agreement, whether by the terms hereof, by operation of law
or otherwise.

     (b)     This Agreement is personal to the Executive and without the prior
written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Executive and his
personal or legal representatives and successors in interest under this
Agreement.

     8.     Term. This Agreement shall continue in full force and effect until
the third anniversary of the date that notice of termination of this Agreement
is given by the Company to the Executive or by the Executive to the Company.

     9.     Notice. Any notice, demand or other communication required or
permitted under this Agreement shall be effective only if it is in writing and
delivered personally or sent by registered or certified mail, return receipt
requested, postage prepaid, addressed as follows:

     If to the Company:

  Fortune Brands, Inc.
300 Tower Parkway
Lincolnshire, Illinois 60069

Attention: Secretary

     If to the Executive:

  Christopher J. Klein
385 Dundee Road
Glencoe, Illinois 60022

23



--------------------------------------------------------------------------------



 



or to such other address as either party may designate by notice to the other
and shall be deemed to have been given as of the date so personally delivered or
mailed.

     10.     Miscellaneous. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware. This Agreement cannot be
modified or any term or condition waived in whole or in part except by a writing
signed by the party against whom enforcement of the modification or waiver is
sought. No waiver by either party hereto at any time of any breach by the other
party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. The headings in this Agreement are included for convenience of
reference only and shall not in any way affect the meaning or interpretation of
this Agreement.

     11.     Separability. The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.

     12.     Counterparts. This Agreement may be executed in any number of
counterparts, each of which so executed

24



--------------------------------------------------------------------------------



 



shall be deemed to be an original, and such counterparts will together
constitute but one Agreement.

     13.     Withholding of Taxes. The Company may withhold from any benefits
payable under this Agreement all federal, state, city or other taxes as shall be
required pursuant to any law or governmental regulation or ruling.

     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by
its duly authorized officer and the Executive has hereunto set his hand as of
the date first above written.

              FORTUNE BRANDS, INC.               By   /s/ Mark A. Roche


--------------------------------------------------------------------------------

Mark A. Roche
Senior Vice-President,
General Counsel and Secretary

 

      ATTEST:           /s/ Elizabeth R. Lane

--------------------------------------------------------------------------------

Assistant Secretary               /s/ Christopher J. Klein

--------------------------------------------------------------------------------

Christopher J. Klein

25